DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/28/2020 is considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2.  (Currently Amended)  The method of claim 1, wherein said voltage between said motor cover portion of said motor and said frame iron point of said electrical circuit and/or said resistance between said motor cover portion of said motor and said frame iron point of said electrical circuit is determined using a voltmeter and/or a current [[caliper;]] caliper.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “said electrical circuit comprises one or more electro-chemical cells, a motor, a motor output shaft resistor R1, a motor resistor R2, a motor housing resistor R3, a suspension resistor R4 in electrical communication with an iron line, a motor mount resistor R5 in electrical communication with an intermediate line and an iron wire resistor R6; measuring voltage between said motor cover portion of said motor and said frame iron point of said electrical circuit; and calculating an iron line current I.sub.A; calculating an assembly current I.sub.B; and determining whether or not an amount of metallic particles within said motor has exceeded a pre-determined amount” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 14, the closest prior art fails to disclose a method comprising “electrical circuit comprises one or more electro-chemical cells, a motor, a motor output shaft resistor R1, a motor resistor R2, a motor housing resistor R3, a suspension resistor R4 in electrical communication with an iron line, a motor mount resistor R5 in electrical communication with an intermediate line and an iron wire resistor R6; and determining the amount of metallic particles within said motor base on a voltage and/or a resistance between the motor cover portion of the motor and the frame iron point of said electrical circuit” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 17, the closest prior art fails to disclose “electrical circuit comprises one or more electro-chemical cells, a motor, a motor output shaft resistor R1, a motor resistor R2, a motor housing resistor R3, a suspension resistor R4 in electrical communication with an iron line, a motor mount resistor R5 in electrical communication with an intermediate line and an iron .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (CN 104237702) teaches an automobile bonding point detecting device for monitoring acquired voltage signals. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868